Name: Council Decision (EU) 2018/948 of 25 June 2018 on the conclusion on behalf of the European Union of the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020
 Type: Decision
 Subject Matter: EU finance;  Europe;  international law;  international affairs;  migration;  cooperation policy;  European construction
 Date Published: 2018-07-04

 4.7.2018 EN Official Journal of the European Union L 167/1 COUNCIL DECISION (EU) 2018/948 of 25 June 2018 on the conclusion on behalf of the European Union of the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 77(2) and point (a) of Article 218(6) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) In accordance with Council Decision (EU) 2018/398 (2), the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 (the Agreement) was signed on 2 March 2018, subject to its conclusion at a later date. (2) In accordance with Articles 1 and 2 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of that Protocol, decide within a period of six months after the Council has decided on this Decision whether it will implement it in its national law. (3) This Decision constitutes a development of the provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC (3); the United Kingdom is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (4) This Decision constitutes a development of the provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC (4); Ireland is therefore not taking part in the adoption of this Decision and is not bound by it or subject to its application. (5) In order to allow for the prompt application of the measures provided for in the Agreement and not delay the approval and implementation of the national programme, the Decision should enter into force on the day following that of its publication in the Official Journal of the European Union. (6) The Agreement should be approved, HAS ADOPTED THIS DECISION: Article 1 The Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 is approved on behalf of the Union (5). Article 2 The President of the Council shall on behalf of the Union, give the notification provided for in Article 19(2) of the Agreement, in order to express the consent of the Union to be bound by the Agreement (6). Article 3 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 25 June 2018. For the Council The President N. DIMOV (1) Consent given on 13 March 2018 (not yet published in the Official Journal). (2) Council Decision (EU) 2018/398 of 12 June 2017 on the signing, on behalf of the European Union, and provisional application of the Agreement between the European Union and Iceland on supplementary rules in relation to the instrument for financial support for external borders and visa, as part of the Internal Security Fund, for the period 2014 to 2020 (OJ L 72, 15.3.2018, p. 1). (3) Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (OJ L 131, 1.6.2000, p. 43). (4) Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis (OJ L 64, 7.3.2002, p. 20). (5) The Agreement has been published in OJ L 72 of 15.3.2018 together with the decision on signature. (6) The date of entry into force of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.